UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                    No. 08-1799


JAMES R.     FARLEY,    d/b/a   F    D   Electrical   Mining   Equipment
Company,

                  Plaintiff - Appellant,

             v.

PITTSTON COAL COMPANY; EASTERN ASSOCIATED COAL CORPORATION;
STERLING SMOKELESS COAL COMPANY; JAMES CONLEY JUSTICE, d/b/a
Beckley Management Company; LAWRENCE C. RATLIFF,

                  Defendants - Appellees.


Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Thomas E. Johnston,
District Judge. (5:93-cv-00484)


Submitted:    October 21, 2008                    Decided:   October 23, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James R. Farley, Appellant Pro Se.     Thomas John Hurney, Jr.,
Clifford Forrest Kinney, Jr., JACKSON & KELLY, PLLC, Charleston,
West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           James R. Farley seeks to appeal the district court’s

order denying Farley’s motion to reopen this 1994 civil action.

We   dismiss   the     appeal   for   lack    of   jurisdiction   because   the

notice of appeal was not timely filed.

           The time limits for noting an appeal in a civil case

are set forth in Rule 4(a) of the Federal Rules of Appellate

Procedure,     which    effectuates    28     U.S.C.   § 2107   (2000).     See

Bowles v. Russell, 127 S. Ct. 2360, 2363 (2007).                  Parties are

accorded thirty days after the entry of the district court’s

final judgment or order to note an appeal, Fed. R. App. P.

4(a)(1)(A), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).               A failure to file a notice of

appeal in accordance with § 2107 deprives the appellate court of

jurisdiction.     Bowles, 127 S. Ct. at 2366.

           The district court’s order was entered on the docket

on April 11, 2008.        The notice of appeal was filed on July 21,

2008.   Because Farley failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.        We dispense with oral argument because the




                                        2
facts   and   legal    contentions   are   adequately   presented     in   the

materials     before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                    DISMISSED




                                      3